666 N.W.2d 199 (2003)
E. Wayne RAKESTRAW, Plaintiff-Appellee,
v.
GENERAL DYNAMICS LAND SYSTEMS, INC., Defendant-Appellant.
Docket No. 120996, Calendar No. 10.
Supreme Court of Michigan.
Argued April 10, 2003.
Decided July 30, 2003.
*201 Libner, VanLeuven, Evans, Portenga & Slater, P.C. by John A. Braden, Muskegon, for the plaintiff-appellee.
Martin L. Critchell, Detroit, for the defendant-appellant.
Gerald M. Marcinkoski, Birmingham, for the Michigan Self-Insurers' Association and the Michigan Manufacturers' Association, amici curiae.
Daryl Royal Dearborn, for the Michigan Trial Lawyers Association, amicus curiae.
*200 YOUNG, J.
Plaintiff sought, and the magistrate awarded, benefits under the Worker's Disability Compensation Act, M.C.L. § 418.301 et seq., on the basis of aggravation of the symptoms of a nonwork-related condition. We hold that a claimant attempting to establish a compensable, work-related[1] injury must prove that the injury is medically distinguishable from a preexisting nonwork-related condition in order to establish the existence of a "personal injury" under § 301(1). Accordingly, we remand this case to the Worker's Compensation Appellate Commission for further proceedings consistent with this opinion.

FACTS AND PROCEDURAL HISTORY
The facts in this case are not contested. At the time plaintiff began working for defendant in 1996, he had a preexisting neck condition that was asymptomatic.[2] According to plaintiff, his work for defendant caused his neck pain to return and increase.
The magistrate awarded plaintiff benefits for the aggravation of his symptoms. Of special note, the magistrate held that plaintiff suffered from "post surgical changes" of the cervical spine, but that these "conditions were not caused by his employment with [d]efendant." Furthermore, the magistrate held that the employment did not contribute to or aggravate the preexisting condition:
Mr. Rakestraw's pathological postsurgical changes and spondylosis of the cervical spine were not contributed to, aggravated or accelerated in a significant manner as a result of his work activities. The medical proofs would not sustain a finding of a change in *202 pathology related to any work injury or work activities. [Emphasis added.]
However, the magistrate held that plaintiff's employment aggravated the symptoms of the preexisting neck condition.[3] The magistrate determined that plaintiff was partially disabled as a result of the aggravated symptoms and granted an open award of benefits. The WCAC reluctantly affirmed on the basis of Court of Appeals authority. However, the WCAC suggested that the Court of Appeals case law, which the WCAC was required to follow, did not properly follow this Court's precedent. The Court of Appeals denied leave to appeal. Defendant sought leave to appeal with this Court, which was granted.

I. STANDARD OF REVIEW
This Court's review of a decision by the WCAC is limited. In the absence of fraud, we must consider the WCAC'S findings of fact conclusive if there is any competent evidence in the record to support them. M.C.L. § 418.861a(14); Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 701, 614 N.W.2d 607 (2000). However, questions of law in a worker's compensation case are reviewed de novo. DiBenedetto v. West Shore Hosp., 461 Mich. 394, 401-402, 605 N.W.2d 300 (2000); M.C.L. §§ 418.861, 418.861a(14). Likewise, questions requiring statutory interpretation are questions of law that are reviewed de novo. Frank W Lynch Co. v. Flex Technologies, Inc., 463 Mich. 578, 583, 624 N.W.2d 180 (2001); People v. Rodriguez, 463 Mich. 466, 471, 620 N.W.2d 13 (2000).
In interpreting a statute, our obligation is to discern the legislative intent that may reasonably be inferred from the words actually used in the statute. White v. Ann Arbor, 406 Mich. 554, 562, 281 N.W.2d 283 (1979). A bedrock principle of statutory construction is that "a clear and unambiguous statute leaves no room for judicial construction or interpretation." Coleman v. Gurwin, 443 Mich. 59, 65, 503 N.W.2d 435 (1993). When the statutory language is unambiguous, the proper role of the judiciary is to simply apply the terms of the statute to the facts of a particular case. Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 27, 528 N.W.2d 681 (1995). In addition, words used by the Legislature must be given their common, ordinary meaning. M.C.L. § 8.3a.

II. ANALYSIS

A
M.C.L. § 418.301(1) states in pertinent part:
An employee, who receives a personal injury arising out of and in the course of employment by an employer who is subject to this act at the time of the injury, shall be paid compensation as provided in this act.... [Emphasis added.]
Under the clear and unambiguous language of the statute, an employee must establish that he has suffered "a personal injury arising out of and in the course of employment" in order to be eligible for compensation benefits.

B
Defendant maintains that the magistrate erred in awarding benefits because the *203 pain plaintiff suffered was not a "personal injury" under the act.
On several occasions, this Court has held that symptoms such as pain, standing alone, do not establish a personal injury under the statute. Rather, a claimant must also establish that the symptom complained of is causally linked to an injury that arises "out of and in the course of employment" in order to be compensable.[4]
The difference between a "personal injury" under § 301(1) and symptoms of a preexisting injury or illness that do not constitute a compensable injury was explored in Kostamo v. Marquette Iron Mining Co., 405 Mich. 105, 274 N.W.2d 411 (1979). Kostamo was a consolidation of cases in which the five plaintiffs either suffered a heart attack or experienced chest pain and sought compensation. Regarding plaintiffs Fiszer and Hannula, the board determined that they had not suffered heart attacks. Rather, these plaintiffs were determined to suffer chest pain as a result of nonwork-related arteriosclerosis. In finding compensation unavailable to them, the Kostamo Court stated:
The workers' compensation law does not provide compensation for a person afflicted by an illness or disease not caused or aggravated by his work or working conditions. Nor is a different result required because debility has progressed to the point where the worker cannot work without pain or injury. Accordingly, compensation cannot be awarded because the worker may suffer heart damage which would be work-related if he continued to work. Unless the work has accelerated or aggravated the illness, disease or deterioration and, thus, contributed to it, or the work, coupled with the illness, disease or deterioration, in fact causes an injury, compensation is not payable. [Id. at 116, 274 N.W.2d 411.[5]]
In Miklik v. Michigan Special Machine Co., 415 Mich. 364, 329 N.W.2d 713 (1982), the plaintiff suffered from many preexisting conditions, including rheumatic heart disease, diabetes, obesity, hypertension, and liver damage. He applied for compensation benefits, claiming that the stress of his job caused hypertension and aggravated and accelerated his arteriosclerosis and rheumatic heart disease. He was determined to be totally disabled. Initially, this Court noted that a successful claimant must "establish by a preponderance of the evidence both a personal injury and a relationship between the injury and the workplace." Id. at 367, 329 N.W.2d 713. Turning to the merits of the case, this Court held that arteriosclerosis, standing alone, was insufficient to establish a compensable injury:
However, even though arteriosclerosis alone does not justify compensation, neither does it bar compensation. Heart *204 damage, such as would result from a heart attack, is compensable if linked by sufficient evidence to the workplace....
The WCAB, upon remand, accepted medical testimony that Miklik's health problems were job-related, and then found them to be compensable. The board failed to follow Kostamo's direction that in order for there to be compensation there first must be an injury. It is impossible to turn arteriosclerosis into compensable heart damage merely by labeling it so. The board's opinion, worded in conclusory terms, ignored this premise of Kostamo. Testimony, at most, showed the progressive effects of arteriosclerosis, not separate heart damage. [Id. at 368-369, 329 N.W.2d 713 (emphasis added).]
In Farrington v. Total Petroleum, Inc., 442 Mich. 201, 501 N.W.2d 76 (1993), this Court reviewed the 1980 legislative amendments that added the "significant manner" test to recovery of benefits for mental disabilities and conditions of the aging process. The Court cited the Kostamo holding, stating that a claimant must prove "[t]hat the alleged cardiac injury resulting from work activities went beyond the manifestation of symptoms of the underlying disease. The heart injury must be significantly caused or aggravated by employment considering the totality of all the occupational factors and the claimant's health circumstances and nonoccupational factors." Id. at 216-217, 501 N.W.2d 76 (emphasis added).
Thus, several cases from this Court have articulated the principle that, where an employee claims to have suffered an injury whose symptoms are consistent with a preexisting condition, the claimant must establish the existence of a work-related injury that extends "beyond the manifestation of symptoms" of the underlying preexisting condition. Id. at 216, 501 N.W.2d 76.

C
Despite the holdings in Kostamo; Miklik, and Farrington, plaintiff cites a body of case law developed in the Court of Appeals holding that aggravation of the symptoms of a preexisting condition alone constitutes a compensable injury under § 301(1).[6] The rationale of this line of Court of Appeals cases appears to emanate from Carter v. Gen. Motors Corp., 361 Mich. 577, 106 N.W.2d 105 (1960).
In Carter, the plaintiff had a personality disorder that made him more susceptible to psychotic breakdowns. His condition worsened to paranoid schizophrenia because of the stresses of his employment. He was awarded benefits. This Court found that his benefits should have stopped on September 11, 1957, because the plaintiff stopped showing signs of schizophrenia on that date. The principal issue decided in Carter was whether there had to be a single incident causing the breakdown in order for benefits to be awarded. This Court held that there did not have to be a single traumatizing event in order for benefits to be awarded.
Carter should not be read to support the holding that mere symptom aggravation, without a change in pathology, constitutes *205 a "personal injury" under § 301(1).[7] In closing the award of benefits, the Carter Court noted that if the plaintiff's inability to return to work was attributable to schizophrenia, he would be entitled to continuing benefits. However, because his inability to return to work was attributable to a nonwork-related "personality configuration," the plaintiff was not entitled to continuing benefits. Id. at 594, 106 N.W.2d 105. Thus, the plaintiff's work-related schizophrenia, caused by "the pressure of his job and the pressure of his foreman," id., was a distinct injury from the preexisting personality disorder. The first case citing Carter for the principle that mere symptoms were sufficient to constitute a personal injury was promptly reversed by this Court. Fox v. Detroit Plastic Molding Corporate Service, 106 Mich.App.749, 308 N.W.2d 633 (1981); rev'd 417 Mich. 901, 330 N.W.2d 690 (1983).
Holding that the aggravation of symptoms of a preexisting condition is compensable without finding a work-related injury under § 301(1) is clearly inconsistent with the clear language of the statute as well as case law from this Court. The statute requires proof that an employee suffered a personal injury "arising out of and in the course of employment" in order to establish entitlement to benefits. To the degree that the Court of Appeals decisions in Johnson v. DePree Co., 134 Mich.App. 709, 352 N.W.2d 303 (1984); Thomas v. Chrysler Corp., 164 Mich.App. 549, 418 N.W.2d 96 (1987); McDonald v. Meijer, Inc., 188 Mich.App. 210, 469 N.W.2d 27 (1991); Anderson v. Chrysler Corp., 189 Mich.App. 325, 471 N.W.2d 623 (1991); Siders v. Gilco, Inc., 189 Mich.App. 670, 473 N.W.2d 802 (1991); Laury v. Gen. Motors Corp. (On Remand, On Rehearing), 207 Mich. App. 249, 523 N.W.2d 633 (1994); Mattison v. Pontiac Osteopathic Hosp., 242 Mich.App. 664, 620 N.W.2d 313 (2000), hold otherwise, they are overruled.

D
We reaffirm today that an employee must establish the existence of a work-related injury by a preponderance of the evidence in order to establish entitlement to benefits under § 301(1).[8] A symptom such as pain is evidence of injury, but does not, standing alone, conclusively establish the statutorily required causal connection to the workplace. In other words, evidence of a symptom is insufficient to establish a personal injury "arising out of and in the course of employment."[9]
The text of the statute does not specifically demand that a claimant prove that his injury is "medically distinguishable" from a preexisting condition. However, the clear language of the statute does require the establishment of "a personal injury arising out of and in the course of employment." Where a claimant experiences symptoms that are consistent with the progression of a preexisting condition, the burden rests on the claimant to differentiate between the preexisting *206 condition, which is not compensable, and the work-related injury, which is compensable.[10] Where evidence of a medically distinguishable injury is offered, the differentiation is easily made and causation is established. However, where the symptoms complained of are equally attributable to the progression of a preexisting condition or a work-related injury, a plaintiff will fail to meet his burden of proving by a preponderance of the evidence that the injury arose "out of and in the course of employment"; stated otherwise, plaintiff will have failed to establish causation. Therefore, as a practical consideration, a claimant must prove that the injury claimed is distinct from the preexisting condition in order to establish "a personal injury arising out of and in the course of employment" under § 301(1).

III. RESPONSE TO THE DISSENTS
Justice WEAVER maintains that compensation is available "where the plaintiff's disability is the result of symptoms that occur at work." Post at 208 n. 3. Justice KELLY would apparently agree.
Such a view is remarkable, representing a radical departure from the text of the statute, as well as the basic proposition, consistent throughout the history of the WDCA, that a claimant must establish a work-related injury as a necessary precondition to obtain benefits.[11] Under the dissents' analyses, a claimant would not be required to establish the existence of a work-related injury. Rather, a symptom of a condition that does not arise out of and in the course of employment, but that fortuitously manifests itself during the work day, would be compensable. However, no matter how diligently the dissents attempt to parse the statute, the statute clearly requires the establishment of a work-related injury, not a symptom that simply occurs in the workplace. M.C.L. § 418.301(1).
*207 The dissents justify this unusual conclusion with little more than invocation of the doctrine that WDCA matters are to be construed liberally because the statute is remedial in nature. Whatever the efficacy of this rule of construction, its application is logically justifiable only where the employer's responsibility is established: where the employee proves the injury is work-related.[12] We believe it is inappropriate to utilize the "liberal construction" standard when the issue being considered is the initial qualifying matter of whether the claimed injury falls within the WDCA regime. That decision, nearly jurisdictional in nature, is not to be tilted for or against either party as it is made solely for the purpose of determining whether the worker's compensation system will entertain the claim. Accordingly, we conclude that this approach to interpretation of the statute is inapplicable, and the resulting construction flawed.

IV. CONCLUSION
In this case, we hold that a claimant attempting to establish a compensable work-related injury must adduce evidence of the injury that is medically distinguishable from the preexisting nonwork-related condition in order establish the existence of a "personal injury" by a preponderance of the evidence under § 301(1). We remand this case to the WCAC for further proceedings consistent with this opinion.
WEAVER, J., (dissenting).
I respectfully dissent from the majority's holding that a claimant who alleges that he has suffered a work-related injury because of the aggravation of his symptoms "must prove that the injury is medically distinguishable from a preexisting nonwork-related condition...." Ante at 201 (emphasis added). The majority's holding reads into the statute a new test that the text of the statute does not require.[1]
The question whether an aggravation of symptoms constitutes a work-related injury is a difficult determination. The Worker's Disability Compensation Act (WDCA) is a remedial statute that should be construed liberally to grant benefits rather than deny benefits. Bower v. Whitehall Leather Co., 412 Mich. 172, 191, 312 N.W.2d 640 (1981); DiBenedetto v. West Shore Hosp., 461 Mich. 394, 402, 605 N.W.2d 300 (2000).[2] Therefore, construing the statute liberally, as our case law directs us to do, I would hold that an aggravation of symptoms may constitute a work-related injury that is compensable under the WDCA. In so concluding, I find persuasive the well-reasoned analysis of Mattison *208 v. Pontiac Osteopathic Hosp., 242 Mich.App. 664, 672, 620 N.W.2d 313 (2000), which the majority overrules.[3]Mattison, at 672, 620 N.W.2d 313, stated:
Awarding benefits on the basis of the aggravation of symptoms alone accords with policy underlying the [Worker's Disability Compensation Act]. The objective of the WDCA is to compensate a claimant for the loss of an earning capacity caused by a work-related injury. Kuty v. DAIIE, 140 Mich.App. 310, 313, 364 N.W.2d 315 (1985). Even when a preexisting condition was not caused or aggravated by employment, if an employee is unable to work because work-related events have aggravated the symptoms of the condition to the point of disability, the employer should be liable for wage-loss benefits until the symptoms subside to their preexisting level. See McDonald v. Meijer, Inc., 188 Mich.App. 210, 215-216, 469 N.W.2d 27 (1991).] But for the employee's work for the employer, the employee would not be disabled. It is therefore appropriate to hold the employer liable for payment of benefits during what is usually a limited period. On the other hand, because the employment did not cause or aggravate the underlying condition, the employer should not be liable indefinitely, but only until the symptoms return to their preaggravated condition. Id.

In the present case, the magistrate specifically found that plaintiff's cervical symptoms were aggravated by his work activities and that he was disabled as a result of those symptoms.[4] The magistrate's decision stated in pertinent part, "The Plaintiff has established, by a preponderance of the proofs, that he suffered a symptomatic aggravation of his cervical spondylosis and postsurgical cervical changes." (Emphasis added.) The magistrate also stated:
I find Mr. Rakestraw's already altered cervical spine, the postsurgical changes, as well as his cervical spondylosis, were symptomatically made worse by his work activities. More specifically, I find that his work activities, through his last day of work, significantly contributed to, accelerated or aggravated his cervical symptoms. That aggravation of his symptoms has not abated. He remains disabled as a result of those symptoms. [Emphasis added.[5]]
*209 Applying the reasoning of Mattison, the aggravation of the plaintiff's symptoms in this case is an injury arising out of and in the course of employment, and, thus, plaintiff is entitled to worker's compensation benefits for the aggravation of his symptoms until such time as his symptoms return to their preaggravated condition.
The majority asserts that this analysis disregards the requirement of a work-related injury and permits a claimant to recover for a "symptom that simply occurs in the workplace." Ante at 206. Such an assertion is unfounded. As I have emphasized, the magistrate found that the plaintiff's symptoms in this case were aggravated by work. Thus, they cannot properly be considered symptoms that fortuitously manifested themselves during the workday; instead, they are causally linked to plaintiff's work.
For these reasons, I would remand this case to the magistrate for proceedings consistent with this reasoning.
MARILYN J. KELLY and MICHAEL F. CAVANAGH, JJ. (dissenting).
I join Justice Weaver in her dissent and write separately to comment on several aspects of the majority opinion.

I. THE MAJORITY'S UNSUPPORTED EXTENSION OF PAST CASE LAW
The majority concludes:
On several occasions, this Court has held that symptoms such as pain, standing alone, do not establish a personal injury under the statute. Rather, a claimant must also establish that the symptom complained of is causally linked to an injury that arises "out of and in the course of employment" in order to be compensable.4
4 See Kostamo v. Marquette Iron Mining Co.,  405 Mich. 105, 116-118, 274 N.W.2d 411 (1979); Miklik v. Michigan Special Machine Co., 415 Mich. 364, 329 N.W.2d 713 (1982); Farrington v. Total Petroleum, Inc., 442 Mich. 201, 501 N.W.2d 76 (1993); McKissack v. Comprehensive Health Services of Detroit, 447 Mich. 57, 523 N.W.2d 444 (1994). See also Hagopian v. Highland Park, 313 Mich. 608, 621, 22 N.W.2d 116 (1946) ("The amended act itself was not intended to cover aggravation of pre-existing disease without an accident or fortuitous event."). [Ante at 203.].
The cases cited for this proposition conclude that an injury must be causally related to employment. Their focus is on the causal connection between the pain and the preexisting condition, not on whether pain alone could constitute an injury absent a preexisting condition.[1] None of them explicitly holds that pain alone is insufficient to establish an injury. Today, in its pronouncements on pain, the majority makes new law. It does not simply return the law to a prior state.
*210 When a physician evaluates a patient's condition, frequently the only symptom showing that an injury was sustained is a complaint of pain. Similar to the tip of an iceberg, pain is the sole part exposed to view, while the greatest part by far remains submerged. Using even the best medical technology, that part may not be "medically distinguishable from a preexisting condition." By discounting pain and redefining "injury," the majority importantly alters the previous definition of the word "injury" under the act and eliminates many compensation-worthy claims.
Moreover, when carried to its logical conclusion, the majority's definition of "personal injury" may adversely affect employers, as well as employees, stripping employers of some of the protections of the Worker's Disability Compensation Act. This is because the act makes the recovery of benefits the employee's exclusive remedy against an employer for a personal injury.[2] No "injury" means no WDCA exclusivity. If an employee suffers harm at work, but is not "injured" as the majority defines the word under the act, the WDCA would cease to be the employee's exclusive remedy. M.C.L. § 418.131. Hence, the employee could bring a tort action against the employer for money damages. The employer would be subjected to the expense and uncertainty of litigation, one of the very eventualities that the WDCA was enacted to prevent.
Thus, the majority alters the long-established approach to determining a compensable work-related injury. This alteration is relevant to the very foundation of the Legislature's intent in enacting the WDCA and risks upsetting it.

II. LIBERAL CONSTRUCTION OF THE WDCA
It is also important to note the danger of the majority's questioning and partial disavowal of the rule that the Worker's Disability Compensation Act "should be construed liberally to grant rather than deny benefits." The pronouncement jeopardizes decisions that invoke the rule going back over seventy years.[3]
Michigan courts have always considered the WDCA and its predecessors to be "remedial in nature." Hagerman v. Gencorp Automotive, 457 Mich. 720, 739, 579 N.W.2d 347 (1998). Ballentine's Law Dictionary defines a remedial statute as "[a] statute to be construed liberally as one intended to reform or extend existing rights...." Ballentine's Law Dictionary (3d ed.). Accord 73 Am. Jur. 2d, Statutes, § 8, pp. 234-235.
*211 Initially, I note that the majority misconstrues the dissents. It states that we would use liberal construction of the WDCA to award compensation for injuries that do not arise out of and in the course of employment. Ante at 207. This is incorrect. The liberal construction rule simply means that if an injury arises out of and in the course of employment, courts should favor inclusion. The rule guards against the rigid exclusion of claims that could go either way, and does not provide for inclusion of claims to which the WDCA is wholly inapplicable.

A. THE LIBERAL CONSTRUCTION RULE APPLIES TO WHETHER AN INJURY IS WORK-RELATED
Next, I disagree with the majority that liberal construction should be applicable only at a secondary stage of the analysis. I believe that it is applicable also at the "initial qualifying" stage when a determination is made whether a claim is covered by the WDCA.
The majority asserts that the "work-related" question is resolved at the initial stage, which it terms "nearly jurisdictional." However, no mention of "work-related" appears in M.C.L. § 418.131, the "nearly jurisdictional" provision.
M.C.L. § 418.131 delineates the ambit of the WDCA and provides that "[t]he right to the recovery of benefits as provided in this act shall be the employee's exclusive remedy against the employer for a personal injury or occupational disease." Therefore, jurisdiction is based on "personal injury" or "occupational disease," not on whether an injury or disease is "work-related."[4]
Whether an injury is work-related is resolved after the jurisdictional stage, when the analysis has proceeded to the point of determining whether the employee is entitled to benefits. M.C.L. § 418.301 then becomes relevant. It provides that "[a]n employee, who receives a personal injury arising out of and in the course of employment by an employer who is subject to this act at the time of the injury, shall be paid compensation as provided in this act." Hence, the question whether an injury is "work-related" is not a "jurisdictional" question, but one directed at whether the injured employee is entitled to benefits from the employer in question.
It is beyond dispute that our courts have consistently used the liberal construction rule to decide the question of entitlement to benefits. As the Bower Court stated:
The Worker's Disability Compensation Act was designed to help relieve the social and economic difficulties faced by injured workers. As remedial legislation, it is liberally construed to grant rather than deny benefits. Niekro v. The Brick Tavern, 66 Mich.App. 53, 238 N.W.2d 537 (1975). See McAvoy v. H.B. Sherman Co., 401 Mich. 419, 258 N.W.2d 414 (1977). [Bower v. Whitehall Leather Co., 412 Mich. 172, 191, 312 N.W.2d 640 (1981) (emphasis added).] *212 Because the question whether an injury or disease is "work-related" is directly implicated in determining entitlement to benefits, it follows that the question is susceptible to liberal construction.[5]

B. APPLICATION OF THE RULE TO THE QUESTION OF WORK RELATION IS LOGICALLY JUSTIFIABLE
The majority concludes that liberal construction is "logically justifiable" only after it has first been established that an injury is work-related. My disagreement with the conclusion is based in part on the fact that the application of liberal construction to whether an injury is work-related comports with the Legislature's remedial goals.
Our courts have been relying on the liberal construction principle since at least 1933.[6] In 1994, Justice Brickley provided an example of its proper application in his lead opinion in Nederhood v. Cadillac Malleable Iron Co., 445 Mich. 234, 247, 518 N.W.2d 390 (1994):
In formulating our decision ..., we must also be mindful of the policies underlying the Worker's Disability Compensation Act. M.C.L. § 418.101 et seq.;... As a preliminary matter, it must be remembered that the act was designed to be remedial and must not be unnecessarily construed so as to favor a denial of benefits....

* * *
It would seem that a permanent forfeiture of benefits is not in accord with a liberal construction of the Worker's Disability Compensation Act.
The majority seems to indicate that it is improper for the Court to consider legislatively derived public policy in making its decisions. The inference is that Michigan courts have been handing down improper decisions in this regard for decades. I believe that is manifestly incorrect. Over the years, we have consistently used policy-driven principles for the purpose of interpreting the WDCA in line with the Legislature's intent. The liberal interpretation rule is foremost among them.[7] This principle being so firmly established, I see no reason to abandon it.
I also disagree with the majority's contention that utilizing the liberal construction rule to determine "whether the claimed injury falls within the WDCA regime" somehow "tilt[s]" the scales in favor of the employee. Ante at 207. Construing the statute to find that claims are within its ambit should be in the interest of employers as well as employees; it prevents costly tort actions and provides methods of encouraging employees who recover from injuries to seek suitable employment. The majority treats the WDCA as a boon to *213 employees and a scourge to employers, but that is not and never was intended to be the case.
Moreover, the majority implies that use of the liberal construction rule would open the floodgates to increased employer liability. However, the implication disregards the fact that liberal construction of the WDCA, and not the approach it announced today, is the established law. I do not advocate a change in the law. On the contrary, I seek to maintain the approach to interpretation of the WDCA that has existed for the past seventy years. If the liberal construction rule opens the floodgates, then they were opened a very long time ago.

III. CONCLUSION
In my judgment, this decision implicates much more than the majority is willing to admit. It will be viewed by many in the area of worker's compensation law as a crippling blow to the liberal construction rule. It will be cited for the proposition that the rule cannot be applied in deciding whether an alleged injury was work-related or even whether it constitutes an injury at all.
No matter how the majority spins it, this decision shakes the foundations of established worker's compensation jurisprudence. Past case law does not establish that pain alone is never sufficient to prove a personal injury, but the majority so holds today. Michigan courts have historically applied the liberal construction rule to the question whether an injury is work-related, but today the majority holds this illogical. All these conclusions are drawn not from precedent and not from the WDCA itself. They come unmistakably from this majority's conclusion that it knows better than the jurists who have decided these cases for the last seventy years.
The majority's decision represents a serious departure from established law and a disavowal of established public policy. These changes are seriously ill-conceived. I would affirm the decisions of the Court of Appeals, the WCAC, and the magistrate.
NOTES
[1]  As used in this opinion, a compensable, work-related injury is one that arises "out of and in the course of employment" in accordance with M.C.L. § 418.301(1).
[2]  Plaintiff suffered from a herniated cervical disk that required surgeries in December 1991 and April 1992.
[3]  Justice WEAVER relies on the magistrate's commentary regarding plaintiff's symptoms, not on the magistrate's finding that the employment did not cause, contribute to, or aggravate the preexisting condition. Post at 208. In so doing, the dissent makes the same legal error as the magistrate in failing to recognize that symptoms that are not causally linked to a work-related injury are not compensable as a matter of law.
[4]  See Kostamo v. Marquette Iron Mining Co., 405 Mich. 105, 116-118, 274 N.W.2d 411 (1979); Miklik v. Michigan Special Machine Co., 415 Mich. 364, 329 N.W.2d 713 (1982); Farrington v. Total Petroleum, Inc., 442 Mich. 201, 501 N.W.2d 76 (1993); McKissack v. Comprehensive Health Services of Detroit, 447 Mich. 57, 523 N.W.2d 444 (1994). See also Hagopian v. Highland Park, 313 Mich. 608, 621, 22 N.W.2d 116 (1946) ("The amended act itself was not intended to cover aggravation of pre-existing disease without an accident or fortuitous event.")
[5]  Kostamo was decided before the 1980 amendment of the statute. 1980 PA 357 added M.C.L. § 418.301(2), which imposes a higher standard of contribution where an employee suffers a certain class of injury. Where an employee's injury aggravates or accelerates a mental disability or a condition of the aging process, the employee after 1982 must show that the employment contributed to the nonwork-related condition "in a significant manner."
[6]  Johnson v. DePree Co., 134 Mich.App. 709, 352 N.W.2d 303 (1984); Thomas v. Chrysler Corp., 164 Mich.App. 549, 418 N.W.2d 96 (1987); McDonald v. Meijer, Inc., 188 Mich.App. 210, 469 N.W.2d 27 (1991); Anderson v. Chrysler Corp., 189 Mich.App. 325, 471 N.W.2d 623 (1991); Siders v. Gilco, Inc., 189 Mich.App. 670, 473 N.W.2d 802 (1991); Laury v. Gen. Motors Corp. (On Remand, On Rehearing), 207 Mich.App. 249, 523 N.W.2d 633 (1994); Mattison v. Pontiac Osteopathic Hosp., 242 Mich.App. 664, 620 N.W.2d 313 (2000).
[7]  Carter was also cited in Deziel v. Difco Laboratories, Inc., 403 Mich. 1, 268 N.W.2d 1 (1978), in support of Deziel's holding that a subjective standard was appropriate in psychiatric cases to determine whether the injury arose out of and in the course of employment. However, the holding in Deziel was repudiated by the Legislature when it amended the act in 1980. Hurd v. Ford Motor Co., 423 Mich. 531, 534, 377 N.W.2d 300 (1985); Farrington, supra at 216 n. 16, 501 N.W.2d 76; Robertson v. DaimlerChrysler Corp., 465 Mich. 732, 641 N.W.2d 567 (2002).
[8]  "Injury" is defined as "harm or damage done or sustained, especially bodily harm...." Random House Webster's College Dictionary (2001).
[9]  "Symptom" is defined as "a sign or indication of something." Random House Webster's College Dictionary (2001).
[10]  An employee bears the burden of proving the relationship between the injury and the workplace by a preponderance of the evidence. Aquilina v. Gen. Motors Corp., 403 Mich. 206, 211, 267 N.W.2d 923 (1978).
[11]  Justice KELLY accurately quotes the holding of the McKissack Court, which relied on the holding in Kostamothat "worker's compensation benefits may not be awarded simply because a worker is unable by reason of pain to continue with the work if the cause of the pain is illness or disease not caused or aggravated by the work or working conditions." Post at 209 n. 1.

However, we disagree with Justice KELLY'S conclusion that the McKissack quotation does not differentiate between a symptom and an injury. As the language in McKissack indicates, there is a distinction between "pain," which is a symptom, and the "cause of the pain," which is an injury, "illness or disease."
In McKissack, a work-related injury was found by the WCAB. 447 Mich. at 60, 62, 523 N.W.2d 444. In this case, the irrefutable truth is that neither dissenting opinion is able point to any holding that the "cause of [plaintiff's] pain" was "illness or disease ... caused or aggravated by the work or working conditions." In fact, the magistrate specifically held that the workplace did not cause or aggravate the preexisting injury. Post at 209. Rather, plaintiff's disability was premised on aggravated symptoms, without a finding of a work-related injury.
Justice KELLY would apparently excuse plaintiff from having to establish a work-related injury because "[s]imilar to the tip of an iceberg," pain is frequently "the only symptom showing that an injury was sustained," while the etiology of the pain "remains submerged." Post at 210.
The clear language of the statute requires that a claimant prove the existence of an injury "arising out of and in the course of employment." Simply put, a claimant must prove the presence of an injury as well as its cause to establish a compensable claim. It is the responsibility of the Legislature, not this Court, to alter the language of the statute and relieve a plaintiff's evidentiary burden in those cases where the pathological basis of the symptom is difficult to ascertain.
[12]  Once an employee has established the existence of an injury that arises out of and in the course of employment, the "liberal construction" standard could arguably be applicable in determining, for example, the extent of the employee's injuries or his ability to return to work after rehabilitation. Yet we note that the Legislature has instructed that the "liberal construction" standard be utilized on only one occasion in the entire WDCA. See M.C.L. § 418.354(17). Further, conventional rules of statutory construction are employed to resolve ambiguities, not negate the import of clear statutory requirements. Klapp v. United Ins. Group Agency, Inc., 468 Mich. 459, 663 N.W.2d 447 (2003). The dissents identify no ambiguity at issue in this case. In any event, we do not address this question, as it is not before us in this case.
[1]  M.C.L. § 418.301 requires "a personal injury arising out of and in the course of employment...."
[2]  I note that Justice Markman's majority opinion in DiBenedetto was joined by all the justices who comprise the majority in this case. If the majority now disagrees with this analysis, perhaps it should act to overrule DiBenedetto and all the cases that have so held.
[3]  Although at one time on the Court of Appeals I was inclined to hold that there is no compensation where the plaintiff's disability is the result of symptoms that occur at work, (see Laury v. Gen. Motors Corp. [On Remand, On Rehearing], 207 Mich.App. 249, 251, 523 N.W.2d 633 [1994]), upon further consideration of this issue, I have decided that I agree with Mattison.
[4]  Unable to dispute the magistrate's findings, the majority instead attempts to mischaracterize these findings as mere "commentary regarding plaintiff's symptoms." Ante at 202 n. 3. One should not be persuaded by this obfuscation, which improperly diminishes the role of the magistrate in worker's compensation cases. In considering the case, the WCAC correctly recognized that these statements are appropriately considered as findings of the magistrate.
[5]  In its decision affirming the magistrate's award, the WCAC noted that defendant did not challenge the basic factual findings of the magistrate.

Pursuant to M.C.L. § 418.861a(3), "[t]he WCAC treats the magistrate's findings of fact as conclusive `if supported by competent, material, and substantial evidence on the whole record.'" Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 614 N.W.2d 607, Appendix 732; 462 Mich. 691, 614 N.W.2d 607 (2000).
The reviewing court treats the findings of fact made by the WCAC as conclusive in the absence of fraud. Id. "If there is any evidence supporting the WCAC's factual findings, the [reviewing court] must treat those findings as conclusive." Id. Questions of law are reviewed de novo. Id.
[1]  For instance, the McKissack Court held:

Clearly there is a difference between pain resulting from "illness or disease not caused or aggravated" by the work or working conditions, and pain resulting from a work-related injury. As indicated in Kostamo, worker's compensation benefits may not be awarded simply because a worker is unable by reason of pain to continue with the work if the cause of the pain is illness or disease not caused or aggravated by the work or working conditions. But contrariwise, if the WCAB finds that pain is caused or aggravated by a work-related injury, and the worker cannot by reason of pain resulting from the injury continue to work, the WCAB can find that the worker is disabled and award benefits. [McKissack, supra at 67, 523 N.W.2d 444 (emphasis in original).]
Thus, the Court focused on causation, not on the difference between symptoms and injuries. Nowhere does the Court state that pain alone cannot establish a personal injury; instead, it concludes that pain not caused by a work-related injury is not compensable.
[2]  The act also uses the term "personal injury" at M.C.L. § 418.301.
[3]  See, e.g., Hagerman v. Cencorp Automotive, 457 Mich. 720, 739, 579 N.W.2d 347 (1998); Derr v. Murphy Motors Freight Lines, 452 Mich. 375, 388, 550 N.W.2d 759 (1996); Sobotka v. Chrysler Corp. (After Remand), 447 Mich. 1, 20 n. 18, 523 N.W.2d 454 (1994); (opinion by Boyle, J.) Paschke v. Retool Industries, 445 Mich. 502, 511, 519 N.W.2d 441 (1994); Bower v. Whitehall Leather Co., 412 Mich. 172, 191, 312 N.W.2d 640 (1981); Century Indemnity Co. v. Schmick, 351 Mich. 622, 626, 88 N.W.2d 622 (1958); Lindsey v. Loebel, 265 Mich. 242, 245, 251 N.W. 338 (1933) (Weadock, J., concurring); McCaul v. Modern Tile & Carpet, Inc., 248 Mich.App. 610, 619, 640 N.W.2d 589 (2001); James v. Commercial Carriers, Inc., 230 Mich.App. 533, 539, 583 N.W.2d 913 (1998); Tulppo v. Ontonagon County, 207 Mich.App. 277, 283, 523 N.W.2d 883 (1994); Isom v. Limitorque Corp., 193 Mich.App. 518, 522-523, 484 N.W.2d 716 (1992); Andriacchi v. Cleveland Cliffs Iron Co., 174 Mich.App. 600, 606, 436 N.W.2d 707 (1989); Gross v. Great Atlantic & Pacific Tea Co., 87 Mich.App. 448, 450, 274 N.W.2d 817 (1978); Welch v. Westran Corp., 45 Mich.App. 1, 5, 205 N.W.2d 828 (1973), aff'd 395 Mich. 169, 235 N.W.2d 545 (1975).
[4]  Obviously, the personal injury must have some relation to employment for the WDCA to apply. However, the majority's "threshold" question, whether the injury is "medically distinguishable" for purposes of determining whether it is "an injury arising out of and in the course of employment," is not implicated at the jurisdictional stage of the proceedings. If the majority were to define "work-related" in a broad sense, I might conclude that M.C.L. § 418.131 and M.C.L. § 418.301 were coextensive. It is the majority's narrow construction of § 301 that leads me to rely on the differences in the two provisions. The point, and, implicitly, the basis of my entire disagreement with the majority, is that "work-related" can, and should, be construed to include more than the majority would allow.
[5]  The majority is unable to refer us to authority for the proposition that the liberal construction rule should not be applied to determine whether an injury is "work-related." Its conclusion is based on its own analysis, not on precedent.
[6]  Lindsey v. Loebel, supra.
[7]  Nor do I find the fact that the Legislature has referenced liberal construction only once in the WDCA should discourage its use. The text of a statute often does not indicate what construction is appropriate to it. For example, the text of the governmental tort liability act (GTLA), M.C.L. § 691.1401 et seq., does not require a "narrow" interpretation of its exceptions. Courts have determined that they are construed narrowly. The majority has shown no difficulty accepting this judicially constructed principle. The "narrow construction" of the GTLA's exceptions resulted from judicial examination of the intent surrounding the act. A similar analysis was employed to find that the liberal construction rule should be applied to the WDCA. Reardon v. Dep't of Mental Health, 430 Mich. 398, 406-413,